Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hill et al (‘560) in view of the patent to Skinner et al (‘717), the PG-Publication to Diller (‘057) and SPE article to Molenaar et al.
 	Hill et al discloses a sensing system and method.  Specifically, Hill discloses a sensing system for a well (106) including a fiber optic cable (102) being permanently 
 	The differences between claim 1 and Hill et al is the claim specifies (a) that the fiber optic cable comprises a protective jacket and at least a portion of the fiber optic cable being surrounded by a blast shield, and (b) that the application (algorithm) causes the computing device (processor) to “at least obtain a series of seismic traces and a series of temperature measurements from the fiber optic cable deployed within the well” and “determine a plurality of attributes associated with the well based at least in part on the series of seismic traces and the series of temperature measurements”.
	Per difference (a), Skinner et al discloses a fiber optic cable including a protective jacket (see col. 6, lines 8-27) and at least a portion of the fiber optic cable being surrounded by a blast shield (see col. 4, lines 17-31) to provide for a wellbore sensing cable with added protection against potentially deleterious wellbore fluids and wellbore pressure.
Per difference (b), Diller teaches (paragraph 0051) that it is typical to use various algorithms for obtaining a series of seismic traces from a well and determining a plurality of attributes associated with the well based at least in part on the series of seismic traces.  Molenaar et al teaches (see abstract) that the combination of both DAS 
Therefore, in view of Skinner et al, Diller and Molenaar et al, it would have been obvious to one of ordinary skill in the art to (a) modify Hill et al’s fiber optic cable to a fiber optic cable that includes a protective jacket and at least a portion of the fiber optic cable being surrounded by a blast shield, and (b) that the data used in Hill et al is a series of seismic traces (DAS) and temperature measurements (DTS) from a well and which traces are used for determining a plurality of attributes associated with the well based at least in part on the series of seismic traces (DAS) and series of temperature measurements (DTS) so as to enhance the monitoring of hydraulic fracturing stimulation treatments.  Claim 1 is so rejected.
Per claim 3, control of the fracturing process in Hill et al implicitly includes control of the pressure of the hydraulic fracturing.
Per claim 21, see Hill et al, see paragraphs 0028 and 0102.
Per claim 23, see Molenaar et al, Fig. 6.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hill et al (‘560) in view of the patent to Skinner et al (‘717), the PG-Publication to Diller (‘057) and SPE article to Molenaar et al, as applied to claim 1 above, and further in view of the article to Taner et al.

In view of Taner et al, it would have been obvious to one of ordinary skill in the art to have further modified Hill et al to determine a complex trace which is used to determine an instantaneous amplitude and instantaneous phase as attributes used to modify the operation of the hydraulic fracturing.  Claim 2 is so rejected.

6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hill et al (‘560) in view of the patent to Skinner et al (‘717), the PG-Publication to Diller (‘057) and SPE article to Molenaar et al, as applied to claim 1 above, and further in view of Vigneaux et al (‘023).
Per claim 22, Vigneaux et al teaches (see col. 6, lines 43-52) that SEG-Y file formats are well known when acquiring seismic data using fiber optic cables such that it would have been obvious to one of ordinary skill in the art to have further modified Hill et al to include such a file format.

Allowable Subject Matter
7.	Claims 5, 8-13, 16-20, 24 and 25 are allowed.

Response to Arguments
8.	Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.

	The argument with respect to the fiber optic cable “comprising a protective jacket, and at least a portion of the fiber optic cable being surrounded by a blast shield” is moot in view of the newly cited patent to Skinner et al.
	The argument that the DAS data and the DTS data are received from the same fiber optic cable is not commensurate in scope with what is actually claimed in claim 1.  In any event, with respect to claim 1, it would appear inherent that a single optic cable would receive DAS and DTS data since the rejection is based upon using the single optic fiber cable of Hill et al with the DAS and DTS data taught by Molenaar et al and Diller.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl